 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDJack Glaser and Milton Glaser, Individually,d/b/a Encino ShirtCompany, PetitionerandLos Angeles Joint Board,Amalga-matedClothing Workersof America,AFL-CIO.Case No. &1-RM-398. January 9,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Fred W. Davis, hearing of-firer.The hearingofficer'srulings made at the hearingare free fromprejudicial errorand areherebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer i is engaged in commerce within the meaning ofthe Act.22.The labor organization involved claims to representcertain em-ployees of the Employer.3.The question of representation.The Los Angeles Joint Board, Amalgamated Clothing Workers ofAmerica, AFL-CIO herein called the Union, contends thatan existingassociationwide collective-bargaining contract with the AmalgamatedGroup of the Pacific Coast Garment Manufacturers Association, here-in called the Association, is a bar to this proceeding.The Petitioner-Employer contends that the contract is not a bar.The record discloses the following : On October 1, 1953, the PacificShirt Corporation, one intervenor herein, signed the Association con-tract for 2 plants in Los Angeles and 1 plant in San Fernando, theplant involved herein.This contract was tr --un for 3 years with theusual60-day automatic renewalclause.In the spring of 1954, Pacific ceased its manufacturing operationsand became an investment company.As the result thereof, two newcorporations, Amigo Shirt and Don Juan, respectively, were formed totake over the manufacturing operations of Pacific.The Don JuanCorporation operated one of the Los Angeles plants, while the Amigooperated the other Los Angeles plant and the San Fernando plant.Pacific stock is owned in equal shares by Sam Glaser and his brother-in-law, Barenfeld.Two-thirds of the stock of Amigo and Don Juan,respectively, is owned by Pacific and its two stockholders, Sam GlaserIThe Amigo Shirt Corporation, herein called Amigo, and the Pacific Shirt Corporation,herein called Pacific,were permitted to intervene2 The Union urges that the petition be dismissed on the ground that the Petitioner'soperations do not satisfy the Boaid's jurisdictional requirements.The evidence showsthat Petitioner's service to Amigo, which is found herein to constitute a separate entity,amounted to over $171,000 in the past yearAlthough Petitioner'soperations are en-tirelywithin the State, it is uncontradicted that Amigo's direct outflow from the Stateis over one million dollars.We therefore find that Petitioner's operations satisfy the in-direct outflow requirements for the assertion of jurisdictionSeeJonesboro Grain ,Dry-tng Cooperative,110 NLRB 481.117 NLRB No. 10. ENCINO SHIRT COMPANY49and Barenfeld; the balance by others.Notwithstanding this changein the corporate ownership of the 3 plants, management continued torecognize and deal with the Union, under the Association contract, asthe majority representative of all 3 plants.Amigo has continued to operate the Los Angeles plant, which wastransferred to Amigo upon its formation.However, on December5, 1955, it leased, with an option to purchase, the equipment and allmachinery in the San Fernando plant to Sam Glaser's two nephews,operating under the name of Encino Shirt Company, the Employer-Petitioner herein.The lease provides that Encino is to maintain allequipment in good condition, that Encino is to pay and be responsiblefor all its own expenses of operation including maintenance costs,workmen's compensation insurance, labor costs, payroll taxes, and anyand all other costs of doing business as a partnership, corporation, orotherwise.There is also a provision that should Encino act as a sub-contractor for Amigo at Encino's plant, the contract prices for suchwork shall, by mutual understanding, be determined by the partiesfrom time to time and prior to the manufacturing. Finally, the leaserecites that it shall not be deemed an agreement of joint venture,copartnership, or association between the parties, each of whom is tobe deemed and treated as an independent operator. There is nothingin the lease reserving to Amigo the right to control the hiring, firing, orsupervision of Encino's employees.Following the lease agreement, Encino became one of several subcon-tractors for Amigo.The procedure was for Amigo to deliver toEncino materials which Encino manufactured into shirts of specificdesign at an agreed price and returned to Amigo.Although theevidence shows that the same procedure is followed by Amigo's othersubcontractors, the latter have,no lease agreements with Amigo.3In January 1956, when the Union contacted Encino for the purposeof having it execute a contract as a member of the Association, theUnion was referred to Sam Glaser, one of the main stockholders ofAmigo.Sam Glaser requested the Union, and the Union apparentlyagreed, to give Encino a chance to get established in its operation beforerequiring it to sign a contract.Encino apparently sought to complywith the Association contract, by transmitting payments for union duescollected from union members to the Union and making employercontributions, as required by the contract.The Union, however, re-turned to Encino the checks covering these payments, upon the groundthat, as Encino was not a signatory to the contract, the Union couldnot accept the payments from Encino.Thereafter, Encino made thesepayments to Amigo, which in turn transmitted them to the Union.3Amigo does, however, lend to several of its subcontractors certain pieces of equip-ment and machinery to assist them in carrying out the contract.423784-57-vol. 117-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis arrangement was continued until July 1956, when the instantpetition was filed.Although Amigo advanced funds to Encino to meet the first andsecond payroll requirements and Amigo still has title to Encino'sassets which Amigo carries on its own books and for which it takescurrent depreciation, there is no evidence that Amigo exercises anycontrol over the actual operation of Encino's plant.Encino apparentlyhires its own labor force and supervisors, makes its own payroll de-ductions, keeps its own books, and pays all Federal and State taxes.Apart from the fact that Encino operates the equipment under a leaseagreement with an option to buy and the further fact that Amigo sup-plies practically all of Encino's additional equipment, there appearsto be no major difference between the operation of Encino's plant andthose of the other subcontractors which have contracts with Amigo.The Union urges that Pacific and Amigo together with Encinoconstitute a single employer still subject to the Association contract ofOctober 1, 1953, which was automatically renewed on August 1, 1956,and that therefore the present proceeding is barred.Encino, on theother hand, urges that it is an independent entity, having only a busi-ness relationship with Amigo.While it is true that there is a common ownership of the stock ofAmigo and Pacific and that the former owns the physical assets usedby Encino, we view the relationship of Amigo to Encino as being es-sentially that of lessor to lessee and contractor to subcontractor.Thus,the record clearly establishes that under the lease and subcontract ar-rangement, Encino functions as a separate entity with Amigo havingno right to control Encino's labor relations or the wages or workingconditions of the latter's employees.The fact that the Union's refusalto accept Encino's checks for the transmission of employees dues re-quired Encino, as a matter of temporary expediency, to enlist the co-operation of Amigo for that purpose, does not destroy the otherwiseindependent status of Encino, as indicated by the control which itexercisesover its own employees.Nor is such status affected by thealmost complete economic dependence of Encino upon Amigo for thecontinuance of its operations.Under all the circumstances, we findEncino to be a separate and independent employer of its employees.4Although it may be contended that Encino had adopted and becomebound by the Association contract, the filing of the present employer-petition by Encino near the termination date of the contract andprior to the automatic renewal date thereof, is a sufficient indicationthat Encino no longer desires to bargain on a multiple-employer* SeeSwanson Brothers Logging Company,71NLRB 614, 615, 616;Consolidated GasCompany of Savannah,107 NLRB 148;Chemical Tank Lanes,Inc,115 NLRB 221, 225;Electronics Circuits, Inc.,115 NLRB 940;Central Dairy Products Co.,114 NLRB 1189. WALTON-YOUNG CORP.51basis.5Accordingly, we find that the Association contact is no barto this proceeding.'We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties agreed as to the composition of the unit except thatthe Petitioner would include the shipping and receiving employees,while the Union would exclude them on the ground that the area prac-tice in the industry is to exclude these clerks at the specific requestof the employers.The evidence shows there are two shipping andreceiving clerks whose duties are to check in bundles of piece goodsand check out all finished products.They are supervised by the part-ners of the Petitioner in contrast to the production employees whoare underseparate immediate supervision.These clerks are paid on astraight hourly basis.On the basis of the above, we find that theseshipping and receiving clerks are plant clericals such as those wecustomarily include in the unit, unless the parties agree to theirexclusion.Accordingly, we shall include them in the unit.We find that the following employees at the Employer-Petitioner'sSan Fernando, California, plant,' constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) ofthe Act :All productionand maintenanceemployees including the receivingand shipping employees, but excludingexecutives,office clerical em-ployees,administrative employees,salesmen,designers,watchmen,guards, and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]6Vaughn &Taylor ConstructionCo., Inc.,115 NLRB 1404, 1405, footnote 4.6EverettAuto Company,107 NLRB 1449.7In view of the withdrawal of the Employer-Petitioner from the Association bargainingas indicatedby the filing of the present petition,we find a single-employer unit appropri-ate.EconomyShadeCompany,91 NLRB 1552, 1553;Owens-Illinois Glass Company,112NLRB 172, 177.Walton-Young Corp.andInternational Association of Machin-ists,AFL-CIO,Petitioner.Case No. 3-RC-1771. January 9,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M. Shea, Jr.,117 NLRB No. 13.